STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CROSSTEX ENERGY SERVICES, NO. 2022 CW 1101
L.P., CROSSTEX LIG, LLC, AND

CROSSTEX PROCESSING

SERVICES, LLC

 

 

VERSUS

TEXAS BRINE COMPANY, LLC, ET DECEMBER 29, 2022

AL.

In Re: Texas Brine Company, LLC, applying for supervisory
writs, 23rdq Judicial Bistrict Court, Parish of
Assumption, No. 34202.

BEFORE: GUIDRY, McDONALD, AND HOLDRIDGE, JJ.

WRIT DENIED. The criteria set forth in Herlitz
Construction Co., Ine. v. Hotel Investors of New Iberia,
Inc., 396 So.2d 878 (La. 1981} (per curiam), are not met. At
the trial on the merits, Relator may proffer evidence of all
alleged “response costs” that it argues should be reimbursed.

JMG

JMM
GH

COURT OF APPEAL, FIRST CIRCUIT

asl}

DEPUTY CLERK OF COURT
FOR THE COURT